COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Iris Williams v. Wells Fargo Home Mortgage, Inc.

Appellate case number:    01-13-00453-CV

Trial court case number: 12-DCV-196050

Trial court:              268th District Court of Fort Bend County

        On June 20, 2013, the Clerk of this Court notified appellant, Iris Williams, that the filing
fee in this appeal was past due and that the appeal could be dismissed unless she paid the fee by
July 22, 2013. Further, on July 8, 2013, the Clerk notified Williams that the court reporter had
informed the Court that the reporter’s record had not been filed because Williams had not
requested or paid for the record and that the Court could consider and decide this appeal without
a reporter’s record if Williams failed to provide written evidence from the court reporter showing
that she had paid the court reporter by August 8, 2013. On August 2, 2013, Williams filed a
motion with the Court, stating that she had “suffered unexpected financial setback” and
requesting “a 30day [sic] extension to hire counsel order [sic] to continue my lawsuit.” We
interpret this motion as a motion requesting a 30-day extension of time to pay the filing fee and
to provide written evidence from the court reporter showing that she has paid or made
arrangements to pay the reporter’s fee for preparing the reporter’s record.
        Accordingly, we GRANT Williams’ motion and ORDER Williams to pay the appellate
filing fee on or before September 9, 2013, or this appeal will be dismissed. See TEX. R. APP. P.
5, 42.3. We further ORDER Williams to provide written evidence from the court reporter
showing that she has paid or made arrangements to pay the reporter’s fee for preparing the
reporter’s record by no later than September 9, 2013, or the Court will consider and decide this
appeal on those points or issues that do not require a reporter’s record for a decision. See TEX. R.
APP. P. 37.3(c).
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually       Acting for the Court


Date: August 20, 2013